          Case 1:20-cr-00304-AJN Document 50 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                            3/4/21
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                20-cr-304 (AJN)
  Jesus Rivera.
                                                                                     ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       A sentencing hearing in this matter is scheduled for April 2, 2021 at 1:30 P.M. The Court

has ordered defense counsel to confer with Defendant regarding whether Defendant prefers an

in-court sentencing and if he consents to a videoconference if an in-person sentencing is not

available on that date and inform the Court by March 1, 2021. See Dkt. No. 47, 49. Defense

counsel has not done so. Defense counsel has until March 8, 2021, to comply with the Court’s

Order or explain why additional time is needed.



       SO ORDERED.

 Dated: March 4, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                  1
